In a negligence action to recover damages for personal injury, plaintiff appeals from two orders of the Supreme Court, Westchester County: one entered July 3, 1965, which granted defendant’s motion to vacate plaintiff’s notice of discovery and inspection in its entirety, and the other entered July 12, 196.5 on reargument which adhered to the court’s original decision, but modified it to the extent of permitting plaintiff to serve a. new notice within 60 days after the entry of an order finally disposing of the issues raised in a prior motion. Appeal from order entered July 3, 1965, dismissed, without costs as academic; that order was superseded by the later order granting reargument. Order entered July 12, 1965, modified by changing the 60-day *1015period (referred to in its second decretal paragraph) to 30 days after the conclusion of the pretrial examination of defendant. As so modified, the order is affirmed, without costs. In our opinion, the modification is required in the interests of justice. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.